DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 5, 6, 8-11 and 13-14, the prior art of record fails to teach or render obvious a method for conveying viscous material out of a container particularly including the step of before the start of material conveying, first the follower plate is introduced into the container, and then the contact part is pressed against the inner surface, wherein the contact part is only pressed against the inner surface when the follower plate lies on the surface of the material, wherein the follower plate lying on the surface of the material is detected by means of a sensor, and wherein the contact part is pressed against the inner surface by means of a control device, on the basis of a signal of the sensor.
Regarding claim 16, the prior art of record fails to teach or render obvious a method for conveying viscous material out of a container particularly including the step of after the container is emptied, compressed air is introduced into a region between the follower plate and the container bottom, to raise the follower plate, when or before the sealing effect between the wiper ring and the container wall is cancelled out.
Regarding claim 17, the prior art of record fails to teach or render obvious a method for conveying viscous material out of a container particularly wherein by means 
Regarding claim 18, the prior art of record fails to teach or render obvious a method for conveying viscous material out of a container particularly including the follower plate having at least one further wiper ring, which has the same construction as the wiper ring and is disposed at a distance from and parallel to the wiper ring, and wherein the press-down force of the further wiper ring is varied in accordance with the press-down force of the wiper ring.
Regarding claim 19, the prior art of record fails to teach or render obvious a method for conveying viscous material out of a container particularly wherein the viscous material is conveyed out of the container by means of a conveyor pump, which has a conveyor cylinder and a conveyor piston that can move back and forth in the conveyor cylinder, wherein the speed of the conveyor piston is measured by means of a measurement device, and wherein after an emptied container has been replaced with a filled container, material is conveyed into a waste container, by way of a waste line, until the measured speed of the conveyor piston lies in a predetermined tolerance range about a predetermined reference speed once again.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. N./
Examiner, Art Unit 3754




/Vishal Pancholi/Primary Examiner, Art Unit 3754